                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

LANCE SHEA JOHNSON,                           )
    Petitioner,                               )       Civil Action No. 7:19cv00152
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
UNITED STATES OF AMERICA,                     )       By: Michael F. Urbanski
     Respondent.                              )       Chief United States District Judge

       Petitioner Lance Shea Johnson, a federal inmate proceeding pro se, filed this petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The court conditionally filed the petition

on February 28, 2019 and advised Johnson that he must notify the court immediately upon his

transfer or release and must provide the court with his new address. See ECF No. 2. The court

warned Johnson that failure to notify the court of a change of address would result in dismissal

of this action. Id. On May 29, 2019, the court issued a notice pursuant to Roseboro v. Garrison,

528 F.2d 309, 310 (4th Cir. 2005). See ECF No. 7. On June 11, 2019, the notice was returned to

the court as undeliverable and with no forwarding address. See ECF No. 8. Johnson has not

provided the court with an updated address and, therefore, the court has no means of contacting

him. Accordingly, the court will dismiss Johnson’s petition without prejudice. Johnson is

advised that he may refile his claims in a separate action.
                    21stday of June, 2019.
       ENTER: This _____
